DETAILED ACTION
1.	The terminal disclaimer filed on 12/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US pat. No. 10992699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
	Hawthorn et al. (US 20170244746) teaches security risks of users in computing networks. In some embodiments, an interaction item is sent to an end user electronic device. When the end user interacts with the interaction item, the system collects feedback data that includes information about the user's interaction with the interaction item, as well as technical information about the electronic device. The feedback is compared to a plurality of security risk scoring metrics. Based on this comparison, a security risk score for the user with respect to a computing network.
Ahuja et al. (US 20200311685) teaches a system then generates a ranking of the candidates according to the first set of scores. Finally, the system outputs at least a portion of the ranking as search results of the search.
Fang et al. (US 20170286865) teaches systems, methods, and non-transitory computer readable media are configured to determine scores regarding suitability of connections of a user for employment with an organization with which the user is employed based on a first machine learning model. Job titles for which the connections are suited are determined based on a second machine learning model. A user interface for presenting in real time information relating to the connections and associated job titles determined for the connections is generated.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “determining, by one or more processors using one or more organization graphs, a centrality measure for each user of a plurality of users of an organization; establishing, by the one or more processors, a model trained with input records comprising a job title and the centrality measure for each of the plurality of users, the model configured to output a job score responsive to an input of the job title; and identifying, by the one or more processors, the job score for a user of the plurality of users responsive to providing as input the job title of the user to the model.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641